Citation Nr: 0429130	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  98-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1984 to May 1985, 
August 1989 to October 1989, and February 1991 to January 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The case was initially before the Board in December 2002, at 
which time the Board undertook additional development of the 
veteran's claim pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit").  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Nonetheless, the case was remanded by the Board 
to the RO in August 2003 for additional development of the 
record, to include for initial consideration of the 
additional evidence since the veteran did not submit a 
statement waiving initial consideration by the Agency of 
Original Jurisdiction.

In a December 2003 Supplemental Statement of the Case, the RO 
most recently affirmed the determination previously entered 
with regard to the issue of service connection for a 
respiratory disorder due to undiagnosed illness.  

However, in March 2004, the Appeals Management Center in 
Washington, DC issued a rating decision which granted service 
connection for restrictive lung disease.

The case has been returned to the Board for further appellate 
review.  As set forth below, the Board no longer has 
jurisdiction over this appeal.  In reply to the Board's 
inquiry dated September 17, 2004, the veteran, however, 
expressly declared that he did not want to withdraw his 
appeal.  This indicates that he may wish to pursue the 
matters of the rating assigned for his now service-connected 
respiratory disability or the effective date of the grant of 
service connection or both.  This question should be 
addressed as appropriate by the RO.


FINDING OF FACT

In a March 2004 rating decision, the Appeals Management 
Center (AMC) granted service connection for restrictive lung 
disease, affording the veteran a full grant of benefits on 
appeal as to the issue of service connection for a 
respiratory disorder due to undiagnosed illness.  


CONCLUSION OF LAW

As there are no issues in appellate status, the Board does 
not have appellate jurisdiction over any matter at this time.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As noted hereinabove, the case is before the Board on appeal 
from a September 1998 rating decision wherein service 
connection was denied for joint pain, bilateral shoulders and 
bilateral hips, a respiratory condition and for fatigue, all 
claimed as due to undiagnosed illness.  The veteran timely 
appealed that determination.

The case was initially before the Board in December 2002, at 
which time the Board denied the veteran's claims of service 
connection for bilateral joint pain of the hips and 
shoulders, but undertook additional development of the 
veteran's claim with regard to the issues of service 
connection for fatigue and a respiratory disorder, claimed as 
due to undiagnosed illness.  

Then, in August 2003, the Board issued a decision granting 
service connection for an undiagnosed illness manifested by 
fatigue.  The Board remanded the issue of service connection 
for a respiratory disorder, claimed as due to undiagnosed 
illness.  

In a December 2003 Supplemental Statement of the Case, the RO 
most recently affirmed the determination previously entered 
with regard to the issue of service connection for a 
respiratory disorder due to undiagnosed illness.  

However, in March 2004, the AMC issued a rating decision 
wherein service connection for restrictive lung disease was 
granted.  

In sum, the issues of service connection for joint pain of 
the shoulders and hips were denied by the Board in December 
2002.  The issue of service connection for an undiagnosed 
illness manifested by fatigue was granted in a August 2003 
Board decision; and the issue of service connection for a 
respiratory disorder (characterized as restrictive lung 
disease) was granted by way of a March 2004 rating decision 
by the AMC.  

As such, the Board finds that the remaining benefit sought on 
appeal to the Board has been granted in full.  In light of 
the foregoing, the Board finds that there is no issue left in 
appellate status and the Board does not have jurisdiction 
over any issue at this time.  

With no issue properly before the Board for appellate review, 
the appeal must be dismissed.  38 U.S.C.A. § 7108 (West 
2002).  



ORDER

The appeal is dismissed.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



